Citation Nr: 0740210	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  04-41 776A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected low back strain with degenerative narrowing of the 
L4-5 disc space, currently rated as 20 percent disabling.  

2.  Entitlement to an increased rating for the service-
connected status post semilunar cartilage removal of the left 
knee, currently rated as 10 percent disabling.  

3.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected chronic right knee strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from July 1977 to July 1980.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, that granted an increased rating to 20 percent for 
service-connected low back strain with degenerative narrowing 
at L4-5; confirmed and continued a prior 10 percent rating 
assigned for service-connected status post removal of 
semilunar cartilage of the left knee; and granted service 
connection with an initial 10 percent rating assigned for 
chronic right knee strain.  The veteran disagreed with the 
disability ratings assigned to each of the service-connected 
disabilities.  

The veteran testified at a personal hearing before a Decision 
Review Officer (DRO) at the RO in September 2006.  A 
transcript of this testimony is associated with the claims 
file.  

In November 2007, the veteran testified at a video conference 
hearing at the RO before the undersigned Veterans Law Judge 
sitting in Washington, DC.  A transcript of this testimony is 
also associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the veteran's personal hearing in early November 2007, the 
veteran testified that his service-connected disabilities of 
the lumbar spine, right knee, and left knee had worsened 
since his last VA examination in February 2007, and that he 
was scheduled for a new pain clinic examination on his back 
and a new MRI of the right knee in mid-November.  

The veteran testified that he took Tramadol and 
Cyclobenzaprine every night for the back pain.  The 
medication did not alleviate the pain, but it did ease the 
pain enough so that he could sleep.  The veteran described 
the pain constant, and sometimes so intense that he could not 
walk.  The veteran testified that the pain radiated down the 
right side of his back. 

The veteran also testified that he believed that he had 
instability associated with the right and left knees, as well 
as increased limitation of motion of the knees and spine due 
to pain that needed to be addressed on examination.  

The February 2007 VA examination report did not indicate 
whether the veteran had recurrent subluxation or instability 
of either knee.  Importantly, a claimant who has arthritis 
and subluxation/instability due to service-connected knee 
disability(ies) may be rated separately based on limitation 
of motion and lateral instability and subluxation.  Thus, 
separate ratings under Diagnostic Codes 5010, in conjunction 
with 5260 or 5261 as well as 5257 must be considered.  

Additionally, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection of parts 
of the musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective enervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  

When a diagnostic code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must be considered, and examinations upon which the 
rating decisions are based must adequately portray the extent 
of functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  See also Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  These factors do not 
specifically relate to muscle or nerve injuries independent 
of each other, but rather, refer to overall factors, which 
must be considered when rating the veteran's joint injury.  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45.

Under 38 C.F.R. § 4.59, with any form of arthritis, painful 
motion is an important factor of disability, the facial 
expression, wincing, etc., on pressure or manipulation, 
should be carefully noted and definitely related to the 
affected joints.  The intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  38 C.F.R. § 4.59.

In light of the foregoing, the veteran should be re-examined 
by an orthopedist to determine the current nature, 
manifestations, and severity of the service-connected 
disabilities of the lumbar spine, right knee and left knee.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all available recent VA and/or 
private medical records concerning 
treatment received by the veteran for his 
knees and back, not already associated 
with the claims file.  

2.  Schedule the veteran for a VA 
orthopedic examination to determine the 
current severity of the service-connected 
left knee, right knee, and lumbar spine 
disabilities in terms of the Rating 
Schedule.  All indicated tests, including 
X-ray and range of motion studies, must 
be conducted.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should provide 
an opinion as to the extent that pain 
limits the functional ability of the left 
knee, right knee, and back in terms of 
additional functional limitation due to 
pain.  The examiner should describe the 
extent the left knee, right knee, and 
lumbar spine disabilities exhibit 
weakened movement, excess fatigability, 
incoordination, and/or ankylosis.  These 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss.  The examiner should also 
portray the degree of additional range of 
motion loss due to pain on use or during 
flare-ups.  A complete rationale for any 
opinion expressed must be provided.  With 
regard to the lumbar spine, the 
examination report should indicate the 
number of incapacitating episodes within 
the last twelve months, if any.  With 
regard to the knees, the examination 
report should indicate if there is 
instability or subluxation of the right 
knee and/or left knee.  Additionally, the 
examiner should address the veteran's 
concern with regard to the right knee 
cysts, and their relationship to the pain 
associated with the service-connected 
chronic right knee strain.  

3.  Following completion of the 
development requested, readjudicate the 
veteran's claims.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided with 
a supplemental statement of the case 
(SSOC), and an appropriate period of time 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


